NORTONI, P. J.
The appeal in this case is in the short form contemplated in section 813, Revised Statutes 3899. It is provided in that section that when the appellant avails himself of its provisions and files only a copy of the judgment and order granting the appeal in this court, as was done in this case, he shall also file “printed abstracts of the entire record in the office of the clerk of such appellate court.” Upon examination, we find there has been no such printed abstract of the entire record as required by the statute filed in this case. The appellant has filed a pamphlet entitled, “Statement, Points and Authorities for Appellant,” in which there is a short recitation of some facts only. There is not a word in this pamphlet showing it to be an abstract of the entire record in the case. In fact neither the petition, ansAver, reply, verdict, nor any other matter of record prior to the judgment, is mentioned therein. In this state of affairs, it is certainly impossible for the court to knoAV the nature of the cause or the issues in the court beloAV.
Inasmuch as respondents move a dismissal of the appeal for the reasons above stated, it will be ordered, as Avas done in the cases of Goesse & Remmers Bldg. & Const. Co. v. Kinnerk, 97 S. W. 218; Lawson v. Mills, 150 Mo. 428, 51 S. W. 678. The appeal is dismissed.
Bland, P. J., and Goode, J., concur.